             Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 CARLOS CHAVIRA, Individually and on
 behalf of all other persons similarly situated,
                                                   Civil Action No. 1:18-cv-10029-ADB
                      Plaintiff,

             v.

 OS RESTAURANT SERVICES, LLC and
 BLOOMIN’ BRANDS, INC., together doing
 business as OUTBACK STEAKHOUSE,

                      Defendants.


                        MEMORANDUM OF LAW IN SUPPORT OF
                  DEFENDANTS’ MOTION TO STRIKE NOTICES OF CONSENT




                                               Ellen C. Kearns, BBO #263100
                                                 ekearns@constangy.com
                                               Christopher M. Pardo, BBO #674674
                                                 cpardo@constangy.com
                                               Jonathan D. Persky, BBO #666651
                                                 jpersky@constangy.com
                                               CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
                                               535 Boylston Street, 9th Floor
                                               Boston, Massachusetts 02116
                                               Tel: 617.849.7880
                                               Fax: 617.849.7870




5702491v.9
             Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 2 of 20



                                           Introduction

        Defendants OS Restaurant Services, LLC and Bloomin’ Brands, Inc. (collectively,

“Outback”) move to strike the Notices of Consent of Shona Burguiere (ECF No. 34), Elizabeth

Thomas, William Corea, Evan Sowers, Douglas Chapman, Ryan Peirce, Joshua Thompson,

Patrick Matthews (ECF No. 37), and Jonathan Quesada (ECF No. 41) (collectively, the “Out-of-

State Plaintiffs”) on the grounds that the Notices are extrajurisdictional and untimely.

        First, the Notices should be stricken because this Court lacks personal jurisdiction over

Outback with respect to Fair Labor Standards Act (“FLSA”) claims of putative class members who

did not work as FOH Managers at Outback restaurants in Massachusetts, including each of the

Out-of-State Plaintiffs. See Bristol-Myers Squibb Co. v. Sup. Ct. of Cal., 582 U.S. ___, 137 S.Ct.

1773, 1781 (2017) (holding that each plaintiff must have a “connection between the forum and the

specific claims at issue” in order to establish specific personal jurisdiction over the defendant with

respect to that plaintiff); Roy v. FedEx Ground Package System, Inc., 353 F. Supp. 3d 43, 54-62

(D. Mass. 2018) (Roy II) (holding that Bristol-Myers precludes claims of putative FLSA plaintiffs

whose claims have insufficient contacts with the District of Massachusetts); Roy v. FedEx Ground

Package System, Inc., No. 3:17-cv-30116-KAR, 2018 WL 2324092 (D. Mass. May 22, 2018) (Roy

I) (dismissing claims of named plaintiff who worked in Texas and whose claims arose out of

defendant’s activities in Texas).

        Second, the Notices of at least seven of the nine Out-of-State Plaintiffs—Burguiere,

Thomas, Sowers, Corea, Thompson, Peirce, and Quesada—should be stricken because they did

not perform the position of Front of House Manager (“FOH Manager”)—the sole position for

which Chavira seeks collective action certification—within the maximum limitations period




                                                  1
5702491v.9
             Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 3 of 20



provided under the FLSA.1 Chavira’s effort to have these time-barred individuals join his suit

stems from a tolling agreement signed in connection with a different case, which became a dead

letter when that case was dismissed. See, e.g., Bobbitt v. Broadband Interactive, Inc., No. 8:11-cv-

2855-T-24MAP, 2012 WL 1898636, at *7-*8 (M.D. Fla. May 23, 2012) (“because the tolling

agreement only applied to claims that were made in the prior related case, the tolling agreement

cannot be used in this case to extend the limitations period”), mot. for reconsideration den., 2012

WL 2872846 (M.D. Fla. July 12, 2012).

                                               Background

I.      Procedural History

        A.        Opt-Ins

        This Action was originally filed on January 5, 2018, with Carlos Chavira as the sole

plaintiff (ECF No. 1.)2 No additional plaintiffs joined the suit for over a year after filing. The

Notices of Consent at issue here were filed by the Out-of-State Plaintiffs between February 12,

2019 and March 8, 2019. (ECF Nos. 34, 37, 41). Meanwhile, on February 13, 2019—404 days

after commencing this Action—Plaintiff Chavira filed his Motion for Conditional Certification

(ECF No. 35). The Motion attached declarations from nine individuals, including Plaintiff Chavira

and all of the Out-of-State Plaintiffs except for Burguiere. (ECF Nos. 36-3 to -11.)

        B.        Tolling Agreements in the Chavira Action

        The parties have agreed to toll the limitations period of the FLSA claims of Plaintiff

Chavira and other putative opt-in plaintiffs for a total of 59 days. On March 5, 2018, the parties

agreed to a toll of 29 days, from March 13, 2018 through April 11, 2018, in order to facilitate a


        1
          As set forth below, the parties have agreed to toll the claims of putative plaintiffs for a total of
fifty-nine (59) days.
        2
            The Complaint was superseded by an Amended Complaint on March 12, 2019 (ECF No. 42).

                                                      2
5702491v.9
             Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 4 of 20



settlement conference between the parties. (Decl. of Ellen C. Kearns, Esq. ¶ 2 & Ex. 1.) On

February 21, 2019, the parties agreed to an additional tolling period of 30 days, from February 27,

2019 through March 29, 2019, as an accommodation for Outback’s requested extension of time to

respond to the Conditional Certification Motion. (Id. ¶ 3 & Ex. 2.)3

II.     Pertinent Facts

        A.       Company Structure

        The first Outback Steakhouse was opened in Tampa, Florida, in 1988. In the more than

thirty years since, the Outback brand has expanded to 48 U.S. states and numerous foreign

countries. (Jolly Decl. ¶ 3.) Bloomin’ Brands, Inc., a Delaware corporation headquartered in

Tampa, owns and operates—through a network of subsidiaries—restaurants branded as Outback

Steakhouse, Carrabba’s Italian Grill, Bonefish Grill, and Fleming’s Prime Steakhouse. (Id. ¶ 2.)

One of these indirect subsidiaries, OS Restaurant Services, LLC, a Florida limited liability

company also headquartered in Tampa, provides employees to Outback Steakhouse restaurants

and is the employer of record of Plaintiff Chavira and all other putative collective action plaintiffs.

(Id. ¶ 4.) Currently, there are 579 company-owned Outback Steakhouse restaurants, in which

approximately 50,000 employees work. (Id. ¶ 3.)

        Despite being company-owned, Outback has adopted an entrepreneurial management

culture that differs substantially from the top-down management structure of other national


        3
          In a footnote to the Conditional Certification Motion, Plaintiff’s counsel claims that, on March
12, 2018, “[a]t an in-person session, the parties agreed to a separate toll of the statute of limitations for FOH
Managers covered by this action.” This representation does not cite to any sworn statement or other
evidence, and no argument is made elsewhere in Plaintiff’s filing justifying a continuous toll to March 12,
2015. See White v. Rick Bus Co., 743 F. Supp. 2d 380, 388-89 (D.N.J. 2010) (“On conditional certification
motions, just as with summary judgment motions, courts do not consider evidence that is inadmissible.”)
Respectfully, Plaintiff’s counsel is mistaken that a continuous toll has been, or is, in effect. The in-person
meeting on March 12, 2018, which was a settlement conference subject to Fed. R. Evid. 408, did not result
in any separate tolling agreement. By contrast, the two fixed tolling periods conceded by Outback, totaling
59 days, were memorialized in emails between counsel. (Kearns Decl. Exs. 1, 2.)

                                                       3
5702491v.9
             Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 5 of 20



restaurant chains—resulting in a “company of restaurants,” rather than a “restaurant company.”

(Id. ¶ 5.) Instead of area managers, Outback employs Joint Venture Partners (“JVPs”) who oversee

approximately 10 restaurants in a geographic area. (Id. ¶ 6.) Instead of general managers, Outback

employs Managing Partners (“MPs”) who are responsible for operations at a particular Outback

restaurant. (Id. ¶ 7.) Both JVPs and MPs are expected to make a substantial capital contribution

and a long-term commitment, which in turn entitles them to profit-sharing. (Id. ¶ 8.)

        Managers who report to the MP, including the FOH Manager (also known as “Manager”

or “Senior Manager”) and the Kitchen Manager (“KM”), are viewed by the Company not as

assistant managers, but as future MPs and JVPs. Managers—whether front-of-house or back-of-

house—complete a manager-in-training or “MIT” course of up to twelve weeks, in which all

aspects of restaurant management and operations are covered. (Id. ¶ 11.) Approximately four times

per year, FOH Managers attend meetings with the JVP, at or near one of the Outback restaurants

in the JVP’s area, during which new company initiatives are discussed and new products are

previewed. (Id. ¶ 17.) Therefore, the typical FOH Manager interacts with the Company in, at most,

three states: the state in which their restaurant is located; the state in which their JVP is based; and

Florida, the location of Outback’s home office. (Id. ¶ 18.)

        B.       Opt-In Plaintiffs

        The chart set forth below sets forth the dates on which each of the Opt-In Plaintiffs were

employed by Outback, served as FOH Manager, and filed a notice of consent; as well as the

locations of Outback restaurants in which each served as FOH Manager. (Jolly Decl. ¶¶ 22-31.)




                                                   4
5702491v.9
             Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 6 of 20



       Name          Opt-in       Dates of      Dates Serving As     Restaurants assigned    Last Known
                      Date     Employment       FOH Manager4          as FOH Manager          Residence
                               with Outback
 1.    Carlos      1/5/20185   11/28/2011-    11/28/2011-2/7/2014;   Randolph, MA;           Dedham, MA
       Chavira                 3/6/2016       1/18/2016-3/6/2016     Westborough, MA;
                                                                     Framingham, MA;
                                                                     Bellingham, MA; East
                                                                     Greenwich, RI
 2.    Shona       2/12/2019   10/6/2011-     10/6/2011-5/23/2013    Danbury, CT             New
      Burguiere                5/23/2013                                                     Fairfield, CT
 3.   Elizabeth    2/19/2019   10/11/2012-    1/4/2013-6/7/2015      El Paso, TX             Santa Teresa,
      Thomas6                  6/7/2015                                                      NM
 4.   William      2/19/2019   5/8/2006-      12/1/2013-3/6/2014     Strawberry Plains, TN   Powell, TN
      Corea                    8/17/2015
 5.     Evan       2/19/2019   4/5/2006-      4/5/2006-9/18/2013     New Smyrna Beach,       Edgewater,
       Sowers                  12/25/2014                            FL                      FL
 6.   Douglas      2/19/2019   2/1/2013-      8/29/2016-             Edison, NJ              Somers
      Chapman                  11/22/2016     11/22/2016                                     Point, NJ
 7.    Ryan        2/19/2019   11/10/2011-    N/A7                   N/A                     Cincinnati,
       Peirce                  5/15/2016                                                     OH
 8.    Joshua      2/19/2019   7/27/2012-     10/1/2012-5/1/2013;    South Bend, IN;         Northglenn,
      Thompson                 9/8/2014       3/10/2014-9/8/2014     Westminster, CO         CO
 9.    Patrick     2/19/2019   8/18/2011-     4/1/2013-9/1/2013;     Omaha, NE; Bellevue,    Omaha, NE
      Matthews                 3/4/2016       4/28/2014-6/1/2014;    NE; Lincoln, NE
                                              12/1/2014-3/4/2016
 10. Jonathan      3/8/2019    3/11/2012-     N/A7                   N/A                     El Paso, TX
     Quesada                   8/22/2017




        4
            Includes “Manager” and “Senior Manager” positions.
        5
          The biographical information in Chavira’s Declaration diverges significantly from Outback
records, both with respect to the timing of his various positions with Outback and details such as the name
of the Massachusetts town in which he worked for several years. See Chavira Decl. ¶ 5 (misnaming
“Framingham” as “Framington”). In particular, Chavira claims that he was both a Managing Partner and a
FOH Manager between October 2015 and March 2016 (Id. ¶¶ 5-6.)
        6
           On May 5, 2016, Thomas became a named plaintiff in the Sears v. OS Restaurant Services Action
filed in the U.S. District Court for the Middle District of Florida. (RJN Ex. 1.) Her claim was dismissed
without prejudice, on the parties’ stipulation, on October 25, 2016. (RJN Exs. 2, 3.) See infra p. 13.
        7
          According to Outback records, Peirce and Quesada never held the position of FOH Manager.
Peirce was Kitchen Manager between November 2011 and May 2016, and Quesada was Kitchen Manager
between March 11, 2012 and August 22, 2017. They worked in Outback restaurants in Ohio and Texas,
respectively. (Jolly Decl. ¶¶ 28, 31.)

                                                     5
5702491v.9
             Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 7 of 20



        Other than Plaintiff Chavira, Outback records do not reflect that any of the Opt-In Plaintiffs

ever worked in Massachusetts, reported to anyone in Massachusetts, or traveled to Massachusetts

on behalf of Outback. (Jolly Decl. ¶ 32.)

                                             Argument

I.      The Notices of Consent of Each of the Out-of-State Plaintiffs Should be Stricken
        Because the Court Lacks Personal Jurisdiction Over Outback With Respect to Their
        Claims.

        A.       Under Bristol-Myers, Due Process Requires That the Court Have Personal
                 Jurisdiction Over the Defendant With Respect to Claims of Each Party
                 Plaintiff.

                 1.    The Supreme Court’s Bristol-Myers Decision Establishes the Need for a
                       Nexus Between Each Party Plaintiff And the Judicial Forum.

        In Bristol-Myers, a group of plaintiffs alleging that they were injured by the defendant’s

drug Plavix sued the company in a California state court. Of the 678 plaintiffs, only 86 were

California residents and the remainder had no apparent connection to California. 137 S.Ct. at 1778.

Although Bristol-Myers had sold nearly $1 billion worth of Plavix in California, and had

conducted substantial unrelated research and development activity in California, Plavix was

developed, manufactured, labeled, and marketed entirely from the company’s facilities in New

York and New Jersey. Id. The California Supreme Court rejected Bristol-Myers’ efforts to quash

service of process of the nonresidents’ claims for lack of personal jurisdiction, finding that the

allegedly tortious conduct—namely, defective product design and deceptive marketing—were

common to all claims and affected residents and nonresidents alike. Id. at 1779.

        Reversing, the U.S. Supreme Court found that, with respect to the claims of nonresidents,

the California courts lacked either the general or specific jurisdiction over the defendant so as to

satisfy the Due Process Clause of the Fourteenth Amendment. “In order for a court to exercise

specific jurisdiction over a claim, there must be an ‘affiliation between the forum and the


                                                  6
5702491v.9
             Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 8 of 20



underlying controversy, principally, [an] activity or occurrence that takes place in the forum

State.’” Id. at 1781 (quoting Goodyear Dunlop Tires Opers., S.A. v. Brown, 564 U.S. 915, 919

(2011)). Thus, “[t]he mere fact that other plaintiffs were prescribed, obtained, and ingested Plavix

in California—and allegedly sustained the same injuries as did the nonresidents—does not allow

the State to assert specific jurisdiction over the nonresidents’ claims.” Id. (emphasis in original).

Neither the similarity of injuries suffered by California residents, nor the extent of the defendant’s

unrelated business activities in California, were relevant to the Court: “What is needed—and what

is missing here—is a connection between the forum and the specific claims at issue.” Id.8

                  2.    The Bristol-Myers Analysis Extends to Federal Suits Brought Under FLSA.

        The Court in Bristol-Myers left two key issues unresolved: (i) whether the Constitution

requires that federal courts, in addition to state courts, establish a connection between the forum

and each claim, id. at 1783-84; and (ii) whether its holding “would also apply to a class action in

which a plaintiff injured in the forum State seeks to represent a nationwide class of plaintiffs, not

all of whom were injured there,” id. at 1789 n.4 (Sotomayor, J., dissenting). In the specific context

of FLSA collective actions, lower courts—including one in this District—have since filled in these

gaps by requiring each opt-in plaintiff to establish general or specific personal jurisdiction over

the defendant.9



        8
         The Court noted that a consolidated mass-tort action of the type that the Bristol-Myers plaintiffs
contemplated could have been brought in Delaware, where the defendant was incorporated, or New York,
where the defendant was headquartered—where courts would have general personal jurisdiction over
Bristol-Myers. Id. at 1783-84.
        9
           See Roy I, 2018 WL 2324092, at *9; see also Maclin v. Reliable Reports of Tex., Inc., 314 F.
Supp. 3d 845, 850 (N.D. Ohio 2018) (“Bristol-Myers applies to FLSA claims, in that it divests courts of
specific jurisdiction over the FLSA claims of non-Ohio plaintiffs”); accord Horowitz v. AT&T Inc., No.
3:17-cv-4827-BRM-LHG, 2018 WL 1942525, at *15 (D.N.J. Apr. 25, 2018) (dismissing out-of-state
plaintiffs in an action brought under the Age Discrimination in Employment Act (ADEA), which adopts
the collective action mechanism in 29 U.S.C. § 216(b)); Gaines v. Gen. Mots. LLC, No. 17cv1351-LAB,
2018 WL 3752336, at *2 (S.D. Cal. Aug. 7, 2018) (“Though courts seem to be divided as to unnamed

                                                    7
5702491v.9
             Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 9 of 20



        In Roy, three FedEx delivery drivers sued the company in the District of Massachusetts

under FLSA, asserting that they were misclassified as independent contractors and thus deprived

of statutorily required overtime pay. Two plaintiffs, Roy and Trumbull, were Massachusetts

residents and reported on a daily basis to a FedEx terminal in Massachusetts. Roy I, 2018 WL

2324092, at *2. The third plaintiff, Sullivan-Blake, was a Texas resident who was required to

report to various Texas locations, and had proffered no evidence of injury arising from FedEx’s

business activities in Massachusetts. Id. at *5-*6. The court therefore dismissed Sullivan-Blake’s

claims for lack of personal jurisdiction under the Massachusetts long-arm statute, M.G.L. c. 233A,

§ 3. Id. at *6. As to the claims of Roy and Trumbull, the court ruled that Bristol-Myers governed

the analysis of whether the court’s exercise of jurisdiction comported with due process:

                 While it is true that Bristol-Myers brought the issue of personal
                 jurisdiction into sharp focus, there can be no doubt that the “settled
                 principles” of specific jurisdiction on which the Bristol-Myers Court
                 relied apply here, notwithstanding that this case is pending in federal
                 and not state court. As set forth above, in order to exercise personal
                 jurisdiction over FedEx, not only must the Fifth Amendment be
                 satisfied, but so, too, must the requirements of Fed. R. Civ. P. 4,
                 which indirectly bring the strictures of the Fourteenth Amendment
                 into play. Given that the Fourteenth Amendment must be satisfied,
                 the “settled principles” of Fourteenth Amendment jurisprudence as
                 articulated in Bristol-Myers apply.

Id. at *9; see Maclin, 314 F. Supp. 3d at 850-51 (“the Court cannot envisage that the Fifth

Amendment Due Process Clause would have any more or less effect on the outcome respecting

FLSA claims than the Fourteenth Amendment Due Process Clause”). The Roy court found that the

fact that Roy and Trumbull worked as FedEx drivers in a FedEx-owned facility in Massachusetts




parties in [Rule 23] class actions, most courts that have had considered the question appear to have
concluded that Bristol-Myers applies to named parties.”).

                                                   8
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 10 of 20



was sufficient to establish a connection between the Massachusetts forum and their claims. Roy I,

2018 WL 2324092, at *9.10

        B.       The Out-of-State Plaintiffs Have Insufficient Contacts With the District of
                 Massachusetts and Therefore Must Be Dismissed from the Action.

        “When a court's power to exercise personal jurisdiction over a defendant is challenged, the

plaintiff bears the burden of establishing that the exercise of such jurisdiction is proper.” Gulf Oil

L.P. v. Petroleum Mktg. Grp., Inc., 308 F. Supp. 3d 453, 457 (D. Mass. 2018) (citing A Corp. v.

All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir. 2016)). The plaintiff must put forward “evidence

of specific facts” demonstrating the existence of personal jurisdiction and cannot rely on

“unsupported allegations.” A Corp., 812 F.3d at 58 (citations omitted). Since “nationwide service

of process is not authorized by . . . the FLSA,” the out-of-state plaintiff must “establish that the

defendants meet the requirements of the forum state’s long-arm statute.” Roy II, 353 F. Supp. 3d

at 53 (citation omitted). However, “[b]ecause the Massachusetts long-arm statute ‘imposes

constraints on personal jurisdiction that go beyond those imposed by the Constitution[,] [the court]

must . . . find sufficient contacts between the defendant and the forum state to satisfy both the

Massachusetts long-arm statute and the Constitution.’” Id. (quoting Nowak v. Tak How Invs., Ltd.,

94 F.3d 708, 712 (1st Cir. 1996)).11

                 1.       The Massachusetts Long Arm Statute Does Not Grant Personal Jurisdiction
                          Over Outback With Respect to Out-of-State Plaintiffs’ Claims.

        The Massachusetts long-arm statute provides in relevant part:



        10
            As discussed more fully in Outback’s Opposition to Plaintiff’s Motion for Conditional
Certification, the Roy court subsequently held that Bristol-Myers precluded issuance of notice of the
collective action to FedEx drivers who worked outside Massachusetts. Roy II, 353 F. Supp. 3d at 62.
        11
            See Fed. R. Civ. P. 4(k)(1)(A) (“Serving a summons or filing a waiver of service establishes
personal jurisdiction over a defendant . . . who is subject to the jurisdiction of a court of general jurisdiction
in the state where the district court is located. . . .”).

                                                        9
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 11 of 20



                “A court may exercise personal jurisdiction over a person, who acts
                directly or by an agent, as to a cause of action in law or equity arising
                from the person's (a) transacting any business in this
                commonwealth; (b) contracting to supply services or things in this
                commonwealth; (c) causing tortious injury by an act or omission in
                this commonwealth; [or] (d) causing tortious injury in this
                commonwealth by an act or omission outside this commonwealth if
                he regularly does or solicits business, or engages in any other
                persistent course of conduct, or derives substantial revenue from
                goods used or consumed or services rendered, in this commonwealth
                ....

M.G.L. c. 223A, § 3 (emphasis added).

        None of these factors apply to any of the Out-of-State Plaintiff’s claims. Each of the Out-

of-State Plaintiffs worked exclusively at Outback restaurants in states other than Massachusetts.

(Jolly Decl. ¶ 32.) None alleges that any overtime or any nonexempt work was performed at the

direction of a Massachusetts-based manager. Therefore, all of the hours worked by the Out-of-

State Plaintiffs for which overtime is allegedly due under FLSA are attributable to acts or

omissions occurring outside of the Commonwealth. See Roy I, 2018 WL 2324092, at *5 (finding

“no ‘but-for’ causal relationship between FedEx Ground’s transaction of business in

Massachusetts and [the Texas-based plaintiff’s] injuries”). Similarly, since none of the Out-of-

State Plaintiffs worked in Massachusetts, none suffered tortious injury in Massachusetts. See id. at

*6 (citing Noonan v. Winston Co., 135 F.3d 85, 92 (1st Cir. 1998)).

                2.      The Exercise of Personal Jurisdiction Over Outback With Respect to Out-
                        of-State Plaintiffs’ Claims Would Violate Outback’s Fourteenth
                        Amendment Due Process Rights.

        Federal courts “have recognized two types of personal jurisdiction: ‘general’ . . . and

‘specific.’” Bristol-Myers, 137 S.Ct. at 1779-80. “A court with general jurisdiction may hear any

claim against that defendant, even if all the incidents underlying the claim occurred in a different

State. . . . In order for a state court to exercise specific jurisdiction, the suit must arise out of or

relate to the defendant’s contacts with the forum.” Id. at 1780 (citation omitted).

                                                   10
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 12 of 20



                       a.      The Court Has No General Personal Jurisdiction Over Outback.

        A corporation is subject to general jurisdiction in a place “in which the corporation is fairly

regarded as at home.” Goodyear, 564 U.S. at 925. Typically, this means “the place of incorporation

and principal place of business.” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014). The

Defendants are incorporated in Florida and Delaware, respectively, and are headquartered in

Tampa, Florida. (Jolly Decl. ¶ 2, 4.) Therefore, this Court does not have general personal

jurisdiction over Outback.

                       b.      The Court Has No Specific Personal Jurisdiction Over Outback
                               With Respect to the Claims of the Out-of-State Plaintiffs.

        “The inquiry whether a forum State may assert specific jurisdiction over a nonresident

defendant focuses on the relationship among the defendant, the forum, and the litigation.” Walden

v. Fiore, 571 U.S. 277, 283-84 (2014) (citation omitted).

               To establish specific personal jurisdiction over a defendant that
               complies with due process, a plaintiff is required to show that: (1)
               its claim directly arises out of or relates to the defendant's forum
               activities; (2) the defendant's forum contacts represent a purposeful
               availment of the privilege of conducting activities in that forum, thus
               invoking the benefits and protections of the forum's laws and
               rendering the defendant's involuntary presence in the forum's courts
               foreseeable; and (3) the exercise of jurisdiction is reasonable.

Roy II, 353 F. Supp. 3d at 54 (quoting Plixer Int’l, Inc. v. Scrutinizer GmbH, 905 F.3d 1, 7 (1st

Cir. 2018)). “Relatedness requires that ‘the action . . . directly arise out of the specific contacts

between the defendant and the forum state[,]’ . . . serv[ing] the important function of focusing the

court’s attention on the nexus between a plaintiff’s claim and the defendant’s contact with the

forum.” Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 35 (1st Cir. 2016)

(citation omitted). Because the Out-of-State Plaintiffs did not work in Massachusetts and have no

apparent connection to Massachusetts, they fail to meet even the “flexible and relaxed standard for

relatedness.” Id. at 36 (finding relatedness where franchisee’s notice of nonrenewal was sent to

                                                  11
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 13 of 20



plaintiff’s offices in Massachusetts); see Goodyear, 564 U.S. at 927-28 (“A corporation’s

‘continuous activity of some sorts within a state . . . is not enough to support the demand that the

corporation be amenable to suits unrelated to that activity.’”) (quoting International Shoe Co. v.

Washington, 326 U.S. 310, 318 (1945)).12 Thus, there is no constitutionally permissible basis for

this Court’s exercise of personal jurisdiction over the claims of Out-of-State Plaintiffs.

II.     The Notices of Consent of Burguiere, Thomas, Sowers, Corea, Thompson, Peirce, and
        Quesada Should Be Stricken Because Their Claims Are Time-Barred.

        A.      Burguiere, Thomas, Sowers, Corea, Thompson, Peirce, and Quesada Did Not
                Serve As FOH Managers Within the Applicable Limitations Period.

        “The limitations period on claims of a potential opt-in plaintiff in a FLSA collective action

is not tolled by the filing of the complaint, but instead continues to run until the putative plaintiff

files a written consent to join the action.” Roberts v. TJX Cos., Inc., No. 13-cv-13142-ADB, 2017

WL 1217114, at *8 (D. Mass. Mar. 31, 2017) (citing 29 U.S.C. § 256(b)). The maximum limitations

period under FLSA is three years, and the parties have agreed to a toll of 59 days. See 29 U.S.C. §

255(a) (providing for a 3-year limitations period for “willful” FLSA violations); id. § 256(b) (for

purposes of the statute of limitations, action is “commenced” with respect to an individual on the

date of filing of the notice of consent); Kearns Decl. ¶¶ 2-3 & Exs. 1, 2. Therefore, the limitations

period for each of the plaintiffs to this suit begins no earlier than November 7, 2014 (Chavira),

December 15, 2015 (Burguiere), December 22, 2015 (Thomas, Corea, Sowers, Chapman, Peirce,

Thompson, and Matthews) or January 9, 2016 (Quesada).




        12
            Because the Out-of-State Plaintiffs will be unable to show relatedness, they will also not be able
to show that the Court’s exercise of jurisdiction would be “reasonable.” Cf. Baskin-Robbins, 825 F.3d at 40
(listing the “gestalt” factors and noting that Massachusetts had a “manifest interest” in providing the
plaintiff, a Massachusetts-headquartered corporation, a “convenient forum for redressing injuries inflicted
by out-of-state actors”) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473 (1985)). Here, neither
the Out-of-State Plaintiffs nor the Defendants are Massachusetts residents.

                                                     12
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 14 of 20



        Peirce and Quesada were never FOH Managers; therefore, they are not appropriate

members of the putative collective. (Jolly Decl. ¶¶ 28, 31.) There is also no dispute that Burguiere,

Thomas, Corea, Sowers, and Thompson ceased being FOH Managers (indeed, ceased being

Outback employees entirely) more than three years and 59 days before filing a Notice of Consent

in this case. (Jolly Decl. ¶¶ 23-26, 29.) Therefore, each of these individuals’ FLSA claims is

untimely. See Butler v. Directsat USA, LLC, No. DKC-10-2747, 2013 WL 4804749, at *1 (D. Md.

Sept. 6, 2013) (dismissing pre-notice opt-in plaintiffs whose employment terminated more than

three years before filing of notice of consent).

        Chavira attempts to invoke a tolling agreement in a case that has long since been dismissed,

in order to artificially extend the limitations period. (Pl. Br. at 11-12). This effort does not hold

any water, as explained below.

        B.     The Sears Action and the Expired 2016 Tolling Agreement

        At some point prior to January 2016, former Outback employees David Sears, Christopher

Hensley, and Shona Burguiere (collectively, the “Sears Plaintiffs”) retained counsel to pursue

claims against Outback for alleged failure to pay overtime wages in violation of the FLSA. See

Declaration of Justin M. Swartz (ECF No. 36-15) ¶ 4 & Ex. 1. The Sears Plaintiffs intended to

assert claims on their own behalf and also on behalf of a proposed nationwide collective

comprising “Kitchen Managers, Back of House Managers and/or Front of House Managers

employed by Outback or employees in similar job positions with different titles employed at any

time by Outback in the United States”, collectively defined by the Tolling Agreement as “Potential

Plaintiffs.” Id. ¶¶ 4-5 & Ex. 1. In order to pursue “pre-litigation discussions of the proposed

Action,” on or about January 16, 2016, counsel for the Sears Plaintiffs and counsel for Outback

entered into a tolling agreement (the “Tolling Agreement”). Id. Ex. 1.

        The promises made by Outback in the Tolling Agreement are straightforward:

                                                   13
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 15 of 20



                        1.      Tolling Provision. No statute of limitations on any
                claim under the FLSA or any state wage and hour law shall run
                against [Sears] Plaintiffs or Potential Plaintiffs and the same shall
                be tolled while this Agreement is in effect. This Agreement is
                effective as of the date of execution of this Agreement and shall
                terminate 10 days after either party gives written notice of
                cancellation to the other. Neither party shall put forward or rely upon
                the period of time while this Agreement is in effect as a bar or laches
                or for any other purpose to defeat the claims made or to be made
                in the Action.

Tolling Agreement at 1 (emphasis added). The word “Action” is a defined term whose meaning is

made plain by the Tolling Agreement’s recitals:

                        WHEREAS Plaintiffs were employed by Outback and have
                indicated their intent to file an action (the “Action”) bringing
                claims on behalf of all Potential Plaintiffs under the Fair Labor
                Standards Act, 29 U.S.C.§ 201 et seq. (“FLSA”) and applicable state
                wage and hour laws;

                         WHEREAS counsel for Plaintiffs and Outback agree that
                pre-litigation discussions of the proposed Action are warranted;

                        NOW THEREFORE, for good and sufficient consideration,
                the receipt of which is hereby acknowledged, Plaintiffs and Outback
                agree as follows . . .

Id. at 1 (emphases added).13

        On May 5, 2016, Sears and another former Outback employee, Elizabeth Thomas, filed the

Action in the United States District Court for the Middle District of Florida. Sears et al. v. OS

Restaurant Servs., LLC et al., Civ. No. 8:16-cv-01115-CEH-TGW, Dkt. No. 1 (Request for

Judicial Notice (“RJN”) Ex. 1.)14 As expressly contemplated by the Tolling Agreement, the



        13
           Attorney Swartz testifies in his declaration that the Tolling Agreement “explicitly prohibits
Outback from raising a statute of limitations defense in an ‘Action’ filed by [his] clients.” See Swartz Decl.
at fn.1 (emphasis added). But Tolling Agreement unambiguously applies only to the “Action,” which in
turn is defined as the civil action contemplated by the three Sears Plaintiffs as of January 2016 and
ultimately filed in the U.S. District Court for the Middle District of Florida on May 5, 2016. (RJN Ex. 1.).
        14
          Contrary to Attorney Swartz’s declaration (Swartz Decl. ¶ 6 n.1), the second signatory to the
Tolling Agreement, Christopher Hensley, was not a named plaintiff in the Action.

                                                     14
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 16 of 20



complaint purported to seek recovery of overtime compensation under FLSA on behalf of the

named plaintiffs as well as “salaried Assistant Managers, however variously titled, including

Front-of-House Managers and Kitchen Managers (also known as Back-of-House Managers), and

other exempt House Manager positions, however variously titled, (hereinafter ‘HMs’), who work

or have worked for [Outback].” Id. ¶ 1.

        The Action was subsequently settled. (See Swartz Decl. ¶ 6 n.1.) On October 24, 2016, the

parties to the Action filed a Joint Stipulation for Dismissal Without Prejudice. (RJN Ex. 2.) The

following day, October 25, 2016, the district court entered the stipulation, dismissed the Action,

and closed the docket. (RJN Ex. 3.)

        C.      The Tolling Agreement Does Not Apply To this Lawsuit.

        Tolling agreements are private contracts between litigants and are therefore governed by

the state’s substantive law of contracts. James v. Circuit City Stores, Inc., 370 F.3d 417, 421-22

(4th Cir. 2004) (citing Volt Info. Sci., Inc. v. Bd. of Trustees of Leland Stanford Univ., 489 U.S.

468, 474 (1989)); Delano v. Abbott Labs., 908 F. Supp. 2d 888, 895 (W.D. Tenn. 2012). Under

Florida law,15 tolling agreements are to be interpreted by giving ordinary meaning and effect to

the words selected by the parties. See Wales v. Jack M. Berry, Inc., 192 F. Supp. 2d 1291, 1300

(M.D. Fla. 2000). In determining the intent of the parties to a tolling agreement, courts will rely

on statements of intent set forth in the contract’s recitals. See Camico Mut. Ins. Co. v. Citizens




        15
           Although the Tolling Agreement contains no choice-of-law clause, the agreement was signed by
at least one Florida attorney on behalf of his Florida-based client, and made in contemplation of a civil
action that was filed in Florida. See RJN Ex. 1, ¶ 49 (alleging that “a substantial part of the events or
omissions giving rise to the claims occurred in [the Middle District of Florida]”). Therefore, Florida law
should apply. Regardless, Massachusetts law compels the same outcome. See, e.g., Williams v. Ely, 423
Mass. 467, 479-80 (1996) (tolling agreement did not apply to non-signatory former partners
notwithstanding the fact that the former partners were explicitly listed in the agreement, as “the parties did
not undertake to waive the continued running of the statute for other than current . . . partners.”)

                                                     15
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 17 of 20



Bank, 474 F.3d 989, 993-94 (7th Cir. 2007) (tolling agreement’s recitals “state the desire of the

parties”).

        Where an FLSA tolling agreement states that “neither party shall put forward or rely upon

the period of time while [the] Agreement is in effect as a bar or laches or for any other purpose to

defeat the claims made or to be made in the Action,” it cannot subsequently be applied to a related

case against the same defendant. Bobbitt, 2012 WL 1898636, at *7-*8 (FLSA tolling agreement

in prior related case “cannot be used in this case to extend the limitations period”); see Anderson

v. S. Home Care Servs., Inc., No. 1:13-cv-0840-LMM, 2016 WL 11520824, at *4 (N.D. Ga. June

8, 2016) (holding that FLSA tolling agreement applicable to “claims made or to be made in the

Action” was not applicable in subsequent action brought by putative class members, as “[t]he term

‘the’ shows the court that ‘Action’ must refer to a specific action,” and the clear purpose of the

tolling agreement was to discuss settlement of the prior action).

        Federal courts around the country have rejected similar attempts to stretch tolling

agreements beyond their intended applications. See, e.g., James, 370 F.3d at 422 (holding that

tolling agreement purporting to cover “alleged class claims” applied only to individuals who had

actually asserted claims at the time of the agreement’s execution); Camico, 474 F.3d at 993-94

(agreement stating “all statute of limitations defenses and other defenses relating to the time that

claims are asserted are tolled” only prohibited the assertion of a statute of limitations defense in

the action contemplated by the agreement and noting that the contract’s recitals made clear the

agreement was meant to facilitate pre-litigation settlement discussions); Wales, 192 F. Supp. 2d at

1300 (tolling agreement covering FLSA claims entered into by a law firm on behalf of “‘certain

persons . . . now represented by’” it “would cover only those individuals who were represented by

[the law firm] at the time of the agreement and would not extend to people who subsequently were



                                                16
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 18 of 20



represented by plaintiffs’ counsel”); SEC v. Cohen, 332 F. Supp. 3d 575, 589-90 (E.D.N.Y. 2018)

(tolling agreement which applied to action “arising out of the investigation” and which defined

“investigation” to refer to a specific ongoing matter did not apply to claims which not arising out

of the same investigation).

        This case is indistinguishable from Bobbitt. The language of the tolling agreement in

Bobbitt and the tolling agreement before this Court are functionally identical to one another:

  TOLLING AGREEMENT AT ISSUE IN BOBBITT                                 SEARS TOLLING AGREEMENT
 “No statute of limitations on any Wage Claims shall run      “No statute of limitations on any claim under the FLSA
 against Claimants and the same shall be tolled during the    or any state wage and hour law shall run against
 period of time while this Agreement is in effect and         Plaintiffs or Potential Plaintiffs and the same shall be
 neither party shall put forward or rely upon the period of   tolled while this Agreement is in effect . . . [n]either
 time while this Agreement is in effect as a bar or laches    party shall put forward or rely upon the period of time
 or for any other purpose to defeat the claims made or to     while this Agreement is in effect as a bar or laches or
 be made in the Action.”                                      for any other purpose to defeat the claims made or to
                                                              be made in the Action.”
 (RJN Ex. 4, ¶ 1 (emphasis added).)
                                                              (Swartz Decl. Ex. 1 (emphasis added)).

        In Bobbitt, as here, former employees and their employer entered into a tolling agreement

in contemplation of an FLSA collective action. See Bobbitt Dkt. No. 11-1 (RJN Ex. 4). There, as

here, the original collective action was dismissed before being certified. Bobbitt, 2012 WL

1898636, at *7 n.5. Like Chavira, Bobbitt worked for the defendant in a position that was explicitly

covered by the tolling agreement. (RJN Ex. 4, preamble.) Both Chavira and Bobbitt filed a follow-

on FLSA collective action and attempted to invoke the prior tolling agreement to which they were

not parties to toll the limitations period. Bobbitt, 2012 WL 1898636, at *7.16

        Taking these facts into account, the Bobbitt court held that an agreement not to use a statute

of limitations defense in one FLSA “action” could not be used in any other case to extend the

FLSA limitations period. Bobbitt, 2012 WL 1898636 at *7. The same reasoning should apply here.




        16
             The tolling agreement at issue in Bobbitt was also controlled by Florida law. (RJN Ex. 4, ¶ 7.)

                                                         17
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 19 of 20



The “Action” is defined in the Tolling Agreement as “an action” which the “Plaintiffs” had an

intent to file. The “Plaintiffs,” in turn, are defined as Sears, Hensley, and Burguiere.

Approximately four months after executing the Tolling Agreement, Sears in fact filed the “Action”

contemplated by the Tolling Agreement. The Action was then settled by the parties and dismissed.

Chavira was not a party to the Sears litigation and is not a party to the Tolling Agreement. Since

the instant case is not the “Action” as defined in the Tolling Agreement, the document has no

application to the present case and cannot be used to artificially double the limitations period.

        D.     Even if the Tolling Agreement Applied to this Lawsuit, Only Its Signatories
               May Avail Themselves of It.

        The parties to the Tolling Agreement had a clear purpose: to effectuate “pre-litigation

discussions” of the “Action.” The Action referred to in the Tolling Agreement was filed, settled,

and closed. Chavira was neither a party to the Action nor party to the Tolling Agreement. Although

the Tolling Agreement purports to be “for the benefit of” a group of “Potential Plaintiffs,” only

one of the ten opt-in plaintiffs in this case, Burguiere, was a party to the Tolling Agreement. (One

other, Thomas, joined the Action that the Tolling Agreement contemplated.)

        Typically, only those who have vested the signatory to a tolling agreement with authority

to so bind them, may benefit from it. See Shervin v. Partners Healthcare Sys., Inc., 2 F. Supp. 3d

50, 71 (D. Mass. 2014) (a tolling agreement ordinarily only applies to those parties whom counsel

has the authority to bind), aff’d, 804 F.3d 23 (1st Cir. 2015). To permit an opt-in plaintiff to

piggyback onto a tolling agreement to which she is not a party would, in essence, convert the opt-

in process required by 29 U.S.C. § 216(b), into a Rule 23 class action. See Barrett v. Forest Labs.,

Inc., No. 12-cv-5224-RA-MHD, 2015 WL 6437494, at *2 (S.D.N.Y. Oct. 5, 2015) (“In a collective

action, . . . the original named plaintiffs do not assert claims on behalf of members of a class;

rather, the opt-ins are permitted to appear and assert claims in the lawsuit on their own behalf.”);


                                                 18
5702491v.9
         Case 1:18-cv-10029-ADB Document 45 Filed 03/29/19 Page 20 of 20



Margulies v. Tri-County Met. Transp. Dist. of Ore., No. 3:13-cv-00475-PK, 2013 WL 5593040,

at *14 (D. Or. Oct. 10, 2013) (“unless a prospective collective-action member consents to join the

action, he or she is not bound by the judgment and may bring his or her own independent action”).

Therefore, if the Court finds that the Tolling Agreement applies to this lawsuit, only Burguiere

should be permitted to avail herself of its benefits.

                                             Conclusion

        For the foregoing reasons, the Notices of Consent of the Out-of-State Plaintiffs (ECF Nos.

34, 37, 41) should be stricken.



Dated: March 29, 2019                          Respectfully submitted,
                                               OS RESTAURANT SERVICES, LLC and
                                               BLOOMIN’ BRANDS, INC.,

                                               By their counsel,

                                               /s/ Ellen C. Kearns
                                               Ellen C. Kearns, BBO #263100
                                                 ekearns@constangy.com
                                               Christopher M. Pardo, BBO #674674
                                                 cpardo@constangy.com
                                               Jonathan D. Persky, BBO #666651
                                                 jpersky@constangy.com
                                               CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
                                               535 Boylston Street, 9th Floor
                                               Boston, Massachusetts 02116
                                               Tel: 617.849.7880
                                               Fax: 617.849.7870

                               CERTIFICATE OF SERVICE
       I, Ellen C. Kearns, hereby certify that on March 29, 2019, a true and correct copy of the
foregoing was electronically filed the foregoing with the Clerk of Court through the Court’s
CM/ECF system, and served upon counsel for the Plaintiff through the same.

                                               /s/ Ellen C. Kearns
                                               Ellen C. Kearns




                                                  19
5702491v.9
